Citation Nr: 0608460	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  00-12 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; his mother


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1971 to 
September 1974 and from January 1980 to January 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to the benefit 
currently sought on appeal.

FINDINGS OF FACT

1.  Combat service by this veteran in Vietnam has not been 
established.

2.  The veteran's alleged stressors are not supported by 
credible evidence.

3.  There is no diagnosis of post-traumatic stress disorder 
of record that is sufficient to establish benefits.

CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred or aggravated 
in service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In correspondence dated in October 2003 and October 2004, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2005).  While 
these notices were after the AOJ's initial denial of the 
claim, the Appeals Management Center subsequently 
readjudicated the claim based on all the evidence, without 
taint from prior adjudications.  Thus, there is no prejudice 
to this veteran. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  All 
available service medical records and service personnel 
records have been secured.  Attempts have been made to verify 
the veteran's stressors.  Additionally, VA inpatient and 
outpatient records have been retrieved.  The veteran notified 
the Board in February 2006 that he had received further 
treatment at VA in 2006.  These records are not in the claims 
file.  However, the central issue in this case, as will be 
discussed fully below, is not whether the veteran is 
receiving treatment for post-traumatic stress disorder 
(PTSD), but rather whether there is objective evidence of the 
stressors which he claims are the cause of his disorder.  
Thus, the more recent treatment records are not relevant to 
the disposition of this case and will not be retrieved.

The veteran also submitted two statements in February 2006, 
further arguing for service connection.  The veteran 
essentially reiterated points he made in prior correspondence 
to VA.  Therefore, the Board finds no prejudice in the RO not 
reviewing the statements in the first instance. 

The veteran contends that he is entitled to service 
connection for PTSD, primarily as a result of service in 
Vietnam.  He also alleges that while stationed in Germany, he 
witnessed terrorist bombings and had a friend who overdosed 
on drugs shortly after seeing him. 

Service connection for PTSD requires a current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. 
§ 3.304(f) (2004); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  

The veteran has a current diagnosis of PTSD, which has been 
consistently based on his allegations of combat duty in 
Vietnam.  See VA examination in June 1993; see also 
outpatient and inpatient treatment records, dated from May 
1993 to May 2005.  However, his service personnel records do 
not substantiate such service.  In fact, these records 
confirm only that he served in Germany and Korea during this 
time period.  Therefore, the record must contain other 
credible evidence that corroborates his stressors.  

In July 2000, the Center for Unit Records Research (CURR) 
notified the AOJ that the U.S. Army Military History 
Institute, U.S. Army Records Holding Area at Suitland, and 
U.S. Army Europe and 7th Army had no records for the 
veteran's battalion and unit for the period from 1972 to 
1974, and therefore, could not confirm its whereabouts during 
the veteran's service.  CURR also indicated that while it was 
generally aware of terrorist actions in Germany in 1972, it 
was not able to document the particular incidents described 
by the veteran.  Nor could it verify the veteran's account of 
his friend dying of an overdose, without more specific 
information.  The veteran was subsequently asked to provide 
the same, but has failed to do so.  The National Personnel 
Records Center further confirmed in October 2003 that there 
was no evidence in the veteran's file to substantiate any 
service in the Republic of Vietnam. 

The requirements for establishing service connection for PTSD 
have not been met.  The credible evidence does not support 
that the veteran served in combat in Vietnam or that his 
other claimed in-service stressors actually occurred.  
Therefore, the current diagnosis based on his allegations is 
not sufficient to establish benefits.  As the preponderance 
of the evidence is against the veteran's claim, the benefit 
of the doubt provision does not apply.  Service connection is 
not warranted.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.

____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


